Name: Council Directive of 24 July 1973 extending the time limits for implementation of the Directive of 17 April 1972 on the reform of agricultural structures
 Type: Directive
 Subject Matter: agricultural policy; NA;  agricultural structures and production;  economic policy
 Date Published: 1973-07-28

 Avis juridique important|31973L0210Council Directive of 24 July 1973 extending the time limits for implementation of the Directive of 17 April 1972 on the reform of agricultural structures Official Journal L 207 , 28/07/1973 P. 0048 - 0048 Spanish special edition: Chapter 03 Volume 7 P. 0061 Portuguese special edition Chapter 03 Volume 7 P. 0061 COUNCIL DIRECTIVE of 24 July 1973 extending the time limits for implementation of the Directive of 17 April 1972 on the reform of agricultural structures (73/210/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas, under the terms of Article 25 of Council Directive of 17 April 1972 (1) on the modernization of farms, Article 17 of Council Directive of 17 April 1972 (2) concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural areas for the purposes of structural improvement and Article 18 of Council Directive of 17 April 1972 (3) concerning the provision of socio-economic guidance for, and the acquisition of, occupational skills by persons engaged in agriculture, the Member States are to put into effect the measures necessary to comply with the Directives in question within one year following the date of notification thereof, and whereas this time limit expires on 20 April 1973; Whereas it is necessary in view of the difficulties encountered by Member States in bringing into effect the provisions required for the implementation of the Directives aforesaid to extend the abovementioned time limit until 31 December 1973; HAS ADOPTED THIS DIRECTIVE: Article 1 Article 25 of Council Directive of 17 April 1972 on the modernization of farms, Article 17 of Council Directive of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement, and Article 18 of Council Directive of 17 April 1972 concerning the provision of socio-economic guidance for, and the acquisition of, occupational skills by persons engaged in agriculture, shall be replaced by the following: "The Member States shall bring into force the measures necessary to comply herewith not later than 31 December 1973." Article 2 This Directive is addressed to the Member States. Done at Brussels, 24 July 1973. For the Council The President I. NÃRGAARD (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 96, 23.4.1972, p. 9. (3)OJ No L 96, 23.4.1972, p. 15.